Citation Nr: 1242115	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-32 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to Agent Orange exposure.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran had active service from January 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO rating decision by the RO.  In a May 2011 decision, the Board denied service connection for 11 separate issues.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 Memorandum Decision, the Court vacated and remanded the Board's May 2011 decision with respect to the issues identified on the front page of this document.  The Court affirmed the Board's May 2011 decision with respect to the remaining issues.  

The Board notes that subsequent to the May 2011 Board decision, the Veteran filed a substantive appeal as to the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for a low back disorder and for entitlement to service connection for atrial fibrillation with hypertension; as well as to the issues of entitlement to service connection for bronchitis; sleep apnea; swelling of the joints of the upper extremities; swelling of the joints of the lower extremities; prostate cancer, to include as due to Agent Orange exposure, and entitlement to an increase in a 50 percent rating for post-traumatic stress disorder (PTSD) with major depression.  The Veteran also filed a substantive appeal as to the issues of entitlement to an initial rating higher than 30 percent for ischemic heart disease, and entitlement to an effective date earlier than November 24, 2004, for service connection for ischemic heart disease.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2012).  The Board notes, however, that those issues have not yet been certified to the Board.  As such, those issues are not properly before the Board at this time and will be the subject of a later decision, if necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is remanding his matter pursuant to the June 2012 Court Memorandum Decision.  

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claims for service connection for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity, both to include as due to Agent Orange exposure.  In light of the June 2012 Memorandum decision, the Board finds that such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for peripheral neuropathy of the right and left lower extremities since May 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since May 2011 should be obtained.  In the event the Veteran identifies treatment by a private provider, the RO should document that it has made at least two requests to the custodian of the private records to obtain the records unless it is made evident by the first request that a second request would be futile in obtaining such records.  

2.  Schedule the Veteran for appropriate VA examination to determine the nature, etiology and/or onset of his claimed peripheral neuropathy of the right and left lower extremities, both to include as secondary to Agent Orange exposure.  The claims folder should be provided to and reviewed by the examiner in conjunction with the examination.  In his or her report, the examiner should: 
      
      a.) indicate whether the Veteran currently has peripheral neuropathy of the right lower extremity and/or left lower extremity; and if such a diagnosis is entered, 
      
      b.) provide a medical opinion as to whether it is as likely as not that any such diagnosed condition is etiologically related to or had its onset in service.  The examiner should specifically indicate whether any such condition is related, at least in part, to the Veteran's presumed in-service Agent Orange exposure.  

In providing the opinions, the examiner should specifically acknowledge and discuss any reports by the Veteran of relevant in-service symptoms, and include an explanation for the conclusions that are given.  

3.  Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





























that, in pertinent part, denied service connection for diabetes mellitus; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  By this decision, the RO also, in pertinent part, denied service connection for a right knee disability, other than peripheral neuropathy, and for a left knee disability, other than peripheral neuropathy.  

In a May 2011 decision, the Board, in pertinent part, denied the Veteran's claims for entitlement to service connection for diabetes mellitus; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; a right knee disability, other than peripheral neuropathy; and for a left knee disability, other than peripheral neuropathy, all to include as due to Agent Orange exposure.  

The Veteran then appealed the Board's decision, as to the above issues, to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 Memorandum Decision, the Court vacated and remanded the Board's May 2011 decision as to the issues of entitlement to service connection for peripheral neuropathy of the right lower extremity and entitlement to service connection peripheral neuropathy of the left lower extremity, both to include as due to Agent Orange exposure.  The Court affirmed the Board decision as to the issues of entitlement to service connection for diabetes mellitus; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; a right knee disability, other than peripheral neuropathy; and a left knee disability, other than peripheral neuropathy, all to include as due to Agent Orange exposure.  

The Board observes that pursuant to the June 2012 Memorandum Decision, the Court noted that the Board acknowledged in its May 2011 decision that the Veteran's service treatment records reflect neurological symptoms affecting the lower extremities.  The Court reported that the Board concluded that the Veteran was not entitled to an examination as to his claims for entitlement to service connection for peripheral neuropathy of the right and left lower extremities, to include as due to Agent Orange exposure, because he did not have current diagnoses of such disabilities.  The Court indicated that the Veteran argued that he was entitled to a VA examination.  

The Court stated that the first requirement to trigger the duty to provide an examination under section 38 U.S.C.A. § 5103(d)(2) (West 2002) is that there is competent evidence that the claimant has a current disability or persistent or recurrent symptoms of a disability.  The Court found that the Board failed to address whether the Veteran's lay statements of continued right and left lower extremity symptomatology satisfied that requirement under section 38 U.S.C.A. § 5103(d)(2) (West 2002).  The Court indicated that if the Board should find that the Veteran's lay evidence is credible, then it must decide whether to provide a VA examination to determine whether any right and left lower extremity disabilities may be diagnosed as acute or subacute neuropathy as defined by 38 C.F.R. § 3.309 (2012), or could otherwise be related to service.  


